Exhibit 10.1 EXCLUSIVE LICENSE AGREEMENT This Exclusive License Agreement and the attached Appendix A (collectively, the “Agreement”) is made and is effective this 26th day of September 2008 (the "Effective Date") between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA ("The Regents"), a California corporation having its corporate offices located at 1111 Franklin Street, Oakland, California 94607-5200, acting through The Office of Intellectual Property Administration of the University of California, Los Angeles, located at 11000 Kinross Avenue, Suite 200, Los Angeles, CA 90095-1406 and Entest BioMedical Inc. ("Licensee"), a corporation having a principal place of business at 1010 University Avenue #40, San Diego, CA RECITALS WHEREAS, a certain invention (the "Invention"), generally characterized as “SCREENING TEST FOR GESTATIONAL DIABETES MELLITUS” (UCLA Case No. 2007-523) was made in the course of research at the University of California, Los Angeles by Brian J.
